DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 14 recites “the first edge device creates a data resume table in response to the answer,”. The specification lacks antecedent basis to creating a resume table in response to the answer. Paragraph [00286] of the originally filed specification recites “After receiving the reply, the publisher prepares data resume table related to the designated data dispersed in the domain as in step 73 of FIG. 21.” However, preparation does not provide antecedent basis for creation of a table, as the terms are not synonymous and describe different acts. Examiner suggest changing “creating” to “preparing”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “the first edge device creates a data resume table in response to the answer,”. The specification lacks adequate written disclosure as to how the system/methods create a data resume table in response to the answer. Paragraph [00286] of the originally filed specification recites “After receiving the reply, the publisher prepares data resume table related to the designated data dispersed in the domain as in step 73 of FIG. 21. Then, in step 74, the data resume table is used to perform a data transfer request ("PUT" request of FIG. 7) to the subscriber which replied last time.” Such recitation provides the only reference to a resume table in the specification, and such recitation mentions preparing a resume table, not creating a resume table.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “when the distributed data is collected, the first edge device inquires of the second edge device and the third edge device for the storage locations” in lines 2-3.  There is insufficient antecedent basis for “when the distributed data is collected” in the claim. Recitation of “when the distributed data is collected” as criteria to perform the rest of the claimed limitations of claim 14 without previously mentioning collecting the distributed data, or previously mentioning when/where/how the distributed data is collected, renders the limitation lacking antecedent basis.  No prior art has been applied at this time due to the ambiguity in the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal et al. (hereinafter Ghoshal, US Patent No. 9,280,483) in view of Aridome et al. (Hereinafter Aridome, US Patent No. 7,974,954).

Regarding claim 13, Ghoshal teaches:
A data management method using multiple edge devices connected to the Internet, 
a format of communication data on the Internet (See Figure 1, which depicts communicating data on the internet. See Col. 10, lines 54-57 “The DSP 502 may communicate with a wireless network via the analog baseband processing unit 510. In some embodiments, the communication may provide Internet connectivity,” See Col. 6, lines 38-46 “In some embodiments, a client ID is associated with the portable electronic device 102, this client ID may cause certain applications and options to be available to and/or presented to the portable electronic device 102 when the device is connected to, for example, a web interface that promotes downloads of applications, music, and other software from a site maintained by the telecommunications service provider or a third party.”) including data control information and communication data main body (See Col. 5 lines 29-35 “The plurality of user data files in the user memory partition may comprise a plurality of pieces of information including applications and related settings, as well as add-ons, hardware configurations, connectivity, software configurations, and at least one user profile which may comprise at least some pieces of information of the plurality of pieces of information”), 
the data control information including control information, 
the control information including a description of storage locations of distributed data (See Col. 4, lines 23-29 “Portions of the plurality of data files may be stored in multiple locations, or may be stored in multiple locations simultaneously as a backup. In some embodiments, the predetermined storage location, locations, or hierarchy of locations, may be established at the original equipment manufacturer OEM or by the telecommunications service provider.”), 
a first edge device including (See the electronic device 102 (first edge device) depicted in Figure 2B.) a first edge agent (See the processor 208 (first edge agent) depicted in Figure 2B), the first edge device for acquiring original data (See Figure 2B, in which the electronic device stores data files (original data) in a user partition.), 
a first memory device (See the electronic device 102 (first memory device) depicted in Figure 2B) including a device agent (See Claim 1 of Ghoshal “an application stored in the carrier memory partition, that when executed by the processor” The application that will execute the rebranding command corresponds to the device agent.), a first data area…, the first memory device for recording the original data (See Figure 2B, which depicts electronic device 102 (first edge device/first memory device) that stores data files (original data) in a user partition on the memory device 124 (first data area).),
a second edge device connected to the first edge device (See Figure 1 and Figure 2C, in which the Server 114 (second edge device) is connected to the electronic device 102 (first edge device)) via the Internet (See connection between server 114 and electronic device 102 in Figure 1. See Col. 10, lines 54-57 “The DSP 502 may communicate with a wireless network via the analog baseband processing unit 510. In some embodiments, the communication may provide Internet connectivity,” See Col. 6, lines 38-46 “In some embodiments, a client ID is associated with the portable electronic device 102, this client ID may cause certain applications and options to be available to and/or presented to the portable electronic device 102 when the device is connected to, for example, a web interface that promotes downloads of applications, music, and other software from a site maintained by the telecommunications service provider or a third party.”) including a second edge agent and a second memory device, the second memory device including a second data area and…, and (See Figure 2C, in which the server 114 comprises a data store 120 (second memory device) that includes an area for storing data. The server includes a processor(s) (i.e. second edge agent) to process data.)
a third edge device connected to the first edge device via the Internet including a third edge agent and a third memory device, the third memory device including a third data area and a… (See Figure 2B and Figure 1, which depicts Removable memory 126 (third edge device/third memory device) that is stored in the electronic/mobile device that has internet connection. See Figure 1, in which the processor may perform the same function as the third edge agent.), 
the method comprising: 
when determining a risk of overwriting recorded data in the first data area by the device agent (See Col. 6, lines 58-67 “As a part of executing the rebranding command, a plurality of data files 106a located in the user memory partition 106 may be moved to a storage location where the files will not be over-written or otherwise deleted or altered during the rebranding.” See Col. 9, lines 8-17 “At block 304, the rebranding command is executed. As part of this execution at block 306 plurality of data files 106a in the user memory partition 106 on the portable electronic device 102 are sent to another location so that the rebranding can proceed which may comprise reformatting, erasing, wiping, or otherwise altering and/or deleting the files in the user memory partition 106.” A rebranding operation may risk overwriting/altering data in a user memory partition.), performing cooperation with the first edge agent by the device agent (See the processor 208 (first edge agent) depicted in Figure 2B. See Claim 1 of Ghoshal “an application stored in the carrier memory partition, that when executed by the processor” The application that will execute the rebranding command corresponds to the device agent.); 
distributing the recorded data to the second data area of the second memory device and the third data area of the third memory device by the first edge agent (See Figure 2B and See Col. 4, lines 30-35 “All of the data files may be relocated by moving or copying to one or more storage locations including the system or carrier memory partitions on the device, removable media, or a remote server. It is appreciated that the storage location specified is not one that will be erased, overwritten, or otherwise modified during rebranding.” See Col. 6, lines 58-67 “As a part of executing the rebranding command, a plurality of data files 106a located in the user memory partition 106 may be moved to a storage location where the files will not be over-written or otherwise deleted or altered during the rebranding. The plurality of data files 106a may be moved in full or in part to at least one of a plurality of storage locations comprising the at least one data store 120 on the server 114, the carrier memory partition 104, the system memory partition 108, or the removable memory 126.” See Col. 9, lines 8-17 “At block 304, the rebranding command is executed. As part of this execution at block 306 plurality of data files 106a in the user memory partition 106 on the portable electronic device 102 are sent to another location so that the rebranding can proceed which may comprise reformatting, erasing, wiping, or otherwise altering and/or deleting the files in the user memory partition 106. Some or all of the plurality of data files 106a may be moved to a single location or to multiple locations as demonstrated at blocks 308 and 316.” See Figure 3: Blocks 306, 316, 308, 310, 312 and 314. See claim 6 of Ghoshal “The system of claim 1, wherein at least some data of the plurality of data are relocated to at least two storage locations.” See Col. 8, lines 57-61 “Alternatively, the portable electronic device 102 may be configured to have at least a predetermined primary and secondary storage location. Portions of the plurality of data files 106a may be stored in multiple locations, or may be stored in multiple locations simultaneously as a backup.” See Col. 9, lines 26-31 “Alternatively or in addition to the moving of files at block 316 to the remote server, at least some of the plurality of data files 106a may be moved to the memory at block 308 which may involve a move to a removable memory at block 310, to the carrier memory partition 104 at block 312, or to the system memory partition 108 at block 314.” In view of Figure 3 and the aforementioned citations, the data may be moved to a remote server (second memory device) and a removable memory (third memory device) in response to a determination that data will be overwritten via a rebranding operation performed in a user partition that resides on memory 124.); and 
at a time of the distributing, conveying the recorded data by the communication data main body, conveying a description of a storage location of the recorded data in the communication data main body by the control information (See Col. 4, lines 23-29 “Portions of the plurality of data files may be stored in multiple locations, or may be stored in multiple locations simultaneously as a backup. In some embodiments, the predetermined storage location, locations, or hierarchy of locations, may be established at the original equipment manufacturer OEM or by the telecommunications service provider.”), storing the communication data main body in the second data area and the third data area (See Col. 8, lines 57-61 “Alternatively, the portable electronic device 102 may be configured to have at least a predetermined primary and secondary storage location. Portions of the plurality of data files 106a may be stored in multiple locations, or may be stored in multiple locations simultaneously as a backup.” See Col. 9, lines 26-31 “Alternatively or in addition to the moving of files at block 316 to the remote server, at least some of the plurality of data files 106a may be moved to the memory at block 308 which may involve a move to a removable memory at block 310, to the carrier memory partition 104 at block 312, or to the system memory partition 108 at block 314.”) 

Ghoshal does not explicitly disclose what Aridome teaches:
	and a first management information area; a second management information area; and third management information area;
and storing the control information including a description of storage locations of the distributed data in the second management information area and the third management information area (See Abstract “The present invention is a recording method for recording, data to a disc shaped record medium 10 corresponding to a hierarchical file system, the method comprising the steps of recording management information for managing a hierarchical structure of the file system to a particular area 16 of the disc shaped record medium, treating an unused area of the particular area 16 as a particular file, and recording information with respect to an initial location and an initial length of the particular file and information with respect to a current location and a current length of the particular file to the particular area 16.”.

While Ghoshal teaches a first memory device including a first data area, a second memory device including a second data area, and a third memory device including a third data area, Ghoshal does not disclose the devices to have a management information area. Aridome explicitly disclose a storage device to have a management information area that stores location information of a file. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the data storage system of Ghoshal with the location information management aspect of Aridome to provide efficient data retrieval by making location information of the data readily accessible, thus improving I/O access times.

Regarding claim 15, Ghoshal teaches:
The data management method of claim 13, wherein the original data is data from a sensor (See Col. 9 line 62- Col. 10 line 2 “The mobile device 400 includes a display 402 and a touch-sensitive surface and/or keys 404 for input by a user. The mobile device 400 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct. The mobile device 400 may further accept data entry from the user, including numbers to dial or various parameter values for configuring the operation of the handset.” The user data files that is stored on the mobile device 102 (as described in the rejection of claim 13 and depicted in Figure 2A), may come from data entry selected by the user via touch-sensitive surface and/or keys. User data files received by user input/touch corresponds to the data received from a sensor.).

Regarding claim 16, Ghoshal teaches:
The data management method of claim 13, wherein 
the communication data main body includes image data, and 
the data control information includes information about disclosure of the image data (See Claim 8 of Ghoshal “the at least some data comprises one or more configuration settings for the service brand that do not directly translate to the different service brand, and wherein the application further remaps the one or more configuration settings to alternate settings or stores the one or more configuration settings without implementing the one or more configuration settings.” The image data corresponds to configuration settings that may be stored to retrieve the previous configuration/image for the service brand. The remapping information for the configuration settings corresponds to the information about configuration settings.).

Regarding claim 17, Ghoshal teaches:
The data management method of claim 13, wherein the data control information includes charging information about use of the communication data main body (See Col. 2, line 64 – Col. 3 line 17, which teaches communicating data/service plan information (i.e. charging information) to a user about the use of the data storage device (mobile device).).

Claim 18 is rejected for the same reasons as claim 13.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139